     Case 5:17-cv-00220-LHK Document 1146 Filed 01/06/19 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11                       UNITED STATES DISTRICT COURT
12                     NORTHERN DISTRICT OF CALIFORNIA
                               SAN JOSE DIVISION
13

14

15   FEDERAL TRADE COMMISSION,              Case No. 5:17-cv-00220-LHK-NMC

16                    Plaintiff,            JOINT NOTICE OF TRIAL EXHIBITS
                                            ADMITTED ON JANUARY 4, 2019
17              vs.
18   QUALCOMM INCORPORATED, a
     Delaware corporation,
19
                      Defendant.
20

21

22

23

24

25

26

27

28
                                                  JOINT NOTICE OF ADMITTED TRIAL EXHIBITS
                                                               Case No. 5:17-cv-00220-LHK
      Case 5:17-cv-00220-LHK Document 1146 Filed 01/06/19 Page 2 of 5



 1          Pursuant to the Court’s request, the Parties submit a chart of admitted trial exhibits,

 2   attached here as Exhibit A.

 3
     Dated: January 6, 2019                       Respectfully submitted,
 4
                                                  FEDERAL TRADE COMMISSION
 5
                                                  s/ Jennifer Milici
 6
                                                  Jennifer Milici
 7                                                Daniel Matheson
                                                  600 Pennsylvania Avenue, N.W.
 8                                                Washington, D.C. 20580
                                                  (202) 326-2912; (202) 326-3496 (fax)
 9                                                jmilici@ftc.gov
                                                  dmatheson@ftc.gov
10
                                                  Attorneys for Federal Trade Commission
11

12                                                CRAVATH, SWAINE & MOORE LLP
13                                                s/ Gary A. Bornstein
                                                  Gary A. Bornstein
14                                                    Worldwide Plaza
                                                         825 Eighth Avenue
15                                                           New York, NY 10019
                                                                Telephone: (212) 474-1000
16                                                                  Facsimile: (212) 474-3700
                                                                       gbornstein@cravath.com
17
                                                  Robert A. Van Nest
18                                                Eugene M. Paige
                                                  Justina K. Sessions
19                                                KEKER, VAN NEST & PETERS LLP
                                                      633 Battery Street
20                                                        San Francisco, CA 94111
                                                             Telephone: (415) 676-2289
21                                                               Facsimile: (415) 397-7188
                                                                     rvannest@keker.com
22                                                                   epaige@keker.com
                                                                     jsessions@keker.com
23
                                                  Richard S. Taffet
24                                                MORGAN, LEWIS & BOCKIUS LLP
                                                     101 Park Avenue
25                                                       New York, NY 10178
                                                             Telephone: (212) 369-6000
26                                                              Facsimile: (212) 309-6001
                                                                    richard.taffet@morganlewis.com
27                                                Willard K. Tom
                                                  MORGAN, LEWIS & BOCKIUS LLP
28



                                                                  JOINT NOTICE OF ADMITTED TRIAL EXHIBITS
                                                                               Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 1146 Filed 01/06/19 Page 3 of 5


                                         1111 Pennsylvania Avenue, N.W.
 1                                          Washington, DC 20004
                                               Telephone: (202) 739-3000
 2                                                 Facsimile: (202) 739-3001
                                                      willard.tom@morganlewis.com
 3
                                      Geoffrey T. Holtz
 4                                    MORGAN, LEWIS & BOCKIUS LLP
                                         One Market, Spear Street Tower
 5                                           San Francisco, CA 94105
                                                Telephone: (415) 442-1000
 6                                                  Facsimile: (415) 442-1001
                                                        donn.pickett@morganlewis.com
 7                                                      geoffrey.holtz@morganlewis.com
 8                                    Attorneys for Qualcomm Incorporated
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28



                                                    JOINT NOTICE OF ADMITTED TRIAL EXHIBITS
                                         1                       Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 1146 Filed 01/06/19 Page 4 of 5


                                      EXHIBIT A
 1
                          ADMITTED EXHIBITS - PLAINTIFF
 2

 3            Exhibit Number   Date Admitted          Witness               Sealed
          1      CX6548          1/4/2019         E. Reifscheider
 4        2      CX5186          1/4/2019         E. Reifscheider
          3      CX6528          1/4/2019         E. Reifscheider
 5        4      CX6534          1/4/2019         E. Reifscheider
          5      CX5211          1/4/2019         E. Reifscheider
 6        6      CX5210          1/4/2019         E. Reifscheider
 7        7      CX6491          1/4/2019         E. Reifscheider
          8      CX5179          1/4/2019         E. Reifscheider
 8        9      CX6500          1/4/2019         E. Reifscheider
         10      CX6516          1/4/2019         E. Reifscheider
 9       11      CX6522          1/4/2019         E. Reifscheider
         12      CX6530          1/4/2019         E. Reifscheider
10       13      CX8300          1/4/2019         E. Reifscheider
         14      CX8297          1/4/2019         E. Reifscheider
11       15      CX2093          1/4/2019          I. Blumberg              Sealed
         16      CX2079          1/4/2019          I. Blumberg              Sealed
12       17      CX2120          1/4/2019          I. Blumberg              Sealed
         18      CX2121          1/4/2019          I. Blumberg              Sealed
13       19      CX2122          1/4/2019          I. Blumberg              Sealed
         20      CX7041          1/4/2019            P. Jacobs
14       21      CX7224          1/4/2019            P. Jacobs
         22      CX7042          1/4/2019            P. Jacobs
15       23      CX6605          1/4/2019            P. Jacobs
         24      CX7279          1/4/2019            P. Jacobs
16       25      CX7234          1/4/2019            P. Jacobs
         26      CX7035          1/4/2019            P. Jacobs
17       27      CX5248          1/4/2019             D. Wise
         28      CX6837          1/4/2019             D. Wise
18       29      CX8299          1/4/2019             D. Wise
         30      CX3755          1/4/2019             D. Wise
19
         31      CX7200          1/4/2019             D. Wise
20       32      CX5417          1/4/2019             D. Wise
         33      CX7251          1/4/2019             D. Wise
21       34      CX5953          1/4/2019             D. Wise
         35      CX5419          1/4/2019             D. Wise
22       36      CX1000          1/4/2019              N. Yu
         37      CX1006          1/4/2019              N. Yu
23       38      CX1009          1/4/2019              N. Yu
         39      CX1101          1/4/2019              N. Yu                Sealed
24

25

26

27

28



                                                    JOINT NOTICE OF ADMITTED TRIAL EXHIBITS
                                           2                     Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 1146 Filed 01/06/19 Page 5 of 5



 1                            ADMITTED JOINT EXHIBITS

 2           Exhibit Number   Date Admitted          Witness              Sealed
         1       JX0087         1/4/2019          I. Blumberg
 3       2       JX0036         1/4/2019            P. Jacobs
         3       JX0045         1/4/2019            P. Jacobs
 4       4       JX0022         1/4/2019              N. Yu               Sealed
         5       JX0027         1/4/2019              N. Yu               Sealed
 5       6       JX0097         1/4/2019              N. Yu               Sealed
 6       7       JX0098         1/4/2019              N. Yu               Sealed

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28



                                                  JOINT NOTICE OF ADMITTED TRIAL EXHIBITS
                                              3                Case No. 5:17-cv-00220-LHK
